Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 6,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00442-CV


                         DALE STRAUSER, Appellant

                                         V.

          NOBLE DRILLING (U.S.) LLC AND NOBLE SERVICES
                INTERNATIONAL LIMITED, Appellees

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 15-DCV-226156


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed May 3, 2017. On February 22, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.
      The appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.